DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
	Applicant’s arguments filed on 1/28/22 have been considered but are moot because the arguments do not apply to any of the references being used in the current rejection. The amendment necessitates the new ground(s) of rejection presented due to the added language in claim 11.
Status of the Application
	Claim(s) 11-20, 22-31 is/are pending.
	Claim(s) 11-20, 22-31 is/are rejected.
Claim Objections
	Claim 28 is objected to because it depends from claim 28. The claim is read to depend from claim 27. 

Claim Rejections – 35 U.S.C. § 103
	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:

    PNG
    media_image1.png
    158
    934
    media_image1.png
    Greyscale

Claim(s) 11-14, 25 is/are rejected under 35 U.S.C. § 103 as being unpatentable over Alzeer et al. (US 20180343898 A1) [hereinafter Alzeer] in view of Shaoyang (CN 108450974 A) and ULMA (https://web.archive.org/web/20200606020733/https://www.ulmapackaging.com/en/packaging-machines/thermoforming) (available from archive.org 6 June 2020). 
	Regarding claim 11, Alzeer teaches a sanitizing assembly, comprising: 
	an enclosure with an inlet and an outlet (see fig 1: 22, 24) opposite longitudinal ends of the enclosure, the enclosure including a top shell 
	a power supply module (required for intended operation of system, including cpu, UV lamps, note [0011]) 

	a light-emitting module (see UV LED, 52) secured to and entirely contained inside the enclosure (see fig 2), the light- emitting module adapted to disperse a sanitizing light onto the objects moved between the inlet and the outlet of the enclosure (see [0007]), wherein the light-emitting module includes a plurality of sanitizing light-emitting lamps (see 52) situated on the top shell of the enclosure and directly above the conveyor belt of the conveyor module (see fig 2) or on the bottom shell of the enclosure and directly below a portion of the conveyor belt of the conveyor module (see 52’’); and 
	
	The combined teaching fails to explicitly disclose the power supply secured inside the enclosure.
	However, it would have been obvious to a person having ordinary skill in the art at the time the application was effectively filed to move the power supply inside the casing, for instance to simplify manufacturing, as a routine selection of putting the power supply inside or outside the device, and/or to provide the well known configuration of a computer with power supply inside (note microprocessor, Alzeer, fig 2: 94). it has been held that a mere rearrangement of element without modification of the operation of the device would involve only routine skill in the art. See In re Japiske, 86 USPQ 70 (CCPA 1950).  
	Alzeer may fail to explicitly disclose a sealing module adjacent to the conveyor module and housed entirely inside the enclosure such that the conveyor module is in tandem with the sealing module, the sealing module comprising an upper sealer roll of sealing material coupled to the top shell adapted to dispose a first portion of sealing material over the objects, and a lower sealer roll of sealing material coupled to the bottom shell adapted to dispose a second portion of sealing material underneath the objects, the sealing module adapted to wrap the first and second a portions of a the sealing material around the objects after the objects are exposed to the sanitizing light and expel a 
	However, the use of additional linked conveyors, including conveyors with linked drive systems, in a processing and packaging line was well known in the art at the time the application was effectively filed. For example, Shaoyang teaches a system to using a UV sterilization station as part of a larger system to enable the ability to clean and package foods such as red peppers (see Shaoyang, abstract, fig 1), said system comprising a sealing module (see fig 7: 4) adjacent to the conveyor module (see fig 1) 
	It is unclear if the combined teaching of Alzeer and Shaoyang discloses a lower sealer roll of sealing material to dispose a second portion of sealing material underneath the objects.
	However, some kind of mechanism would have been required to seal the packaged product on all sides to enable the intended operation of packaging, and the use of dual sealer rolls was very well known at the time the application was effectively filed. For example, ULMA teaches a known effective sealing system that enables flexibility for different processes (see ULMA “thermoformers” description), said system comprising a lower sealer roll of sealing material to dispose a second portion of sealing material underneath the objects (see ULMA “thermoformers”, top image). It would have been obvious to a person having ordinary skill in the art at the time the application was effectively filed to combine the teachings of ULMA in the system of the prior art, because a skilled artisan would have been motivated to look for ways to enable the intended operation of packaging, in a known effective, hygenic, and customizable sealing manner, as taught by ULMA. 

	However, the different device sections would need to be fixed together somehow to enable the intended operation of the system (note Alzeer, fig 2), as well as to provide the packaging sections (note Shaoyang, fig 1), and the selection of an enclosure shell that entirely contains the conveyor and sealing section, would have been obvious as a routine skill in the art to enable the intended operation the system; further, adjusting positions of the conveyor generally and/or relative a casing would have been obvious as a routine skill in the art to fit in a given assembly line and/or as a routine skill in the art to provide a plurality of serial conveyor belts. Likewise, the selection of such as a casing and/or separating out one or more removable top shell(s) for access to machinery on part/all of the top of the device would have been obvious as a routine skill in the art in assembling the components of the device; alternately, it is noted that it would also have been obvious to select manufacturing the device from upper and lower sections screwed (or otherwise non-permanently fastened) together. Finally, it is noted that the upper and lower sealer rolls of sealing materials are mounted to some upper and lower sections (required to support rolls above and below the product), and the selection of mounts in integrating the frame portions with enclosure sections, including upper and lower enclosure sections, would have been obvious as a routine skill in the art, to accommodate a given overall system. It has been held that a mere rearrangement of element without modification of the operation of the device would involve only routine skill in the art. See In re Japiske, 86 USPQ 70 (CCPA 1950); it has been held that it would have been obvious to a person having ordinary skill in the art to change the shape as a matter of design choice. See In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966). It has also been held that constructing a formerly integral structure in various elements involves only routine skill in the art. Nerwin v. Erlichman, 168 USPQ 177, 179.

	Regarding claim 12, the combined teaching of Alzeer, Shaoyang, and ULMA teaches the light-emitting module includes a plurality of sanitizing light-emitting lamps situated on the top shell of the enclosure and directly above the conveyor belt of the conveyor module (see Alzeer, fig 2: 52).
	Regarding claim 13, the combined teaching of Alzeer, Shaoyang, and ULMA teaches the light-emitting module includes a plurality of sanitizing light-emitting lamps situated on the bottom shell of the enclosure and directly below an upper portion of the conveyor belt of the conveyor module (see Alzeer, fig 2: 52’’).
Regarding claim 14, the combined teaching of Alzeer, Shaoyang, and ULMA teaches the conveyor belt comprises a transparent or semi-transparent material (see Alzeer, [0035]) to allow the light produced by the sanitizing light-emitting module to hit the objects (see fig 2).
	Regarding claim 25, the combined teaching of Alzeer, Shaoyang, and ULMA teaches the conveyor belt comprises a mesh (see Alzeer, [0006]) or the conveyor belt is a cleated belt. 

Claim(s) 15-20, 23-24, 26-27, 29-31 is/are rejected under 35 U.S.C. § 103 as being unpatentable over Alzeer et al. (US 20180343898 A1) [hereinafter Alzeer] in view of Shaoyang (CN 108450974 A) and ULMA (https://web.archive.org/web/20200606020733/https://www.ulmapackaging.com/en/packaging-machines/thermoforming) (available from archive.org 6 June 2020), and further in view of/as evidenced by https://www.youtube.com/watch?v=ssV2V_wRNHQ and https://www.youtube.com/watch?v=pgBK4g6dYbo.
	Regarding claim 15, the combined teaching of Alzeer, Shaoyang, and ULMA teaches at least one motorized roller adapted to wrap a portion of the sealing material over or underneath the object (see Shaoyang, fig 7, ULMA, top fig) at least one sealer die (required for intended operation of system) adapted to enclose the sanitized objects with the first and second portions of the sealing material so as to remove excess air between the first and second portions of the sealing material (see https://www.youtube.com/watch?v=ssV2V_wRNHQ (4 Dec 2013), vacuum sealed around 0:55); and at least one trim die (required for intended operation of system) adapted to trim excess sealing material off of the sealed sanitized object (see same. See also more explicit view of the trim die of the machine at e.g. https://www.youtube.com/watch?v=pgBK4g6dYbo (27 Nov 2013) around 0:34). Alternately, it would have been obvious to a person having ordinary skill in the art at the time the application was effectively filed to combine the use of the known trim die option with the machine to enable customized packaging, in the manner taught by ULMA. 

	Regarding claim 16, Alzeer teaches a sanitizing assembly, comprising: 
	an enclosure with an inlet and an outlet (see fig 1: 22, 24) opposite longitudinal ends of the enclosure, the enclosure including a top shell 
	a power supply module (required for intended operation of system, including cpu, UV lamps, note [0011]) 

	a light-emitting module (see UV LED, 52) secured to and entirely contained inside the enclosure (see fig 2), the light- emitting module adapted to disperse a sanitizing light onto the objects moved between the inlet and the outlet of the enclosure (see [0007]); and 
	
	The combined teaching fails to explicitly disclose the power supply secured inside the enclosure.
	However, it would have been obvious to a person having ordinary skill in the art at the time the application was effectively filed to move the power supply inside the casing, for instance to simplify manufacturing, as a routine selection of putting the power supply inside or outside the device, and/or to provide the well known configuration of a computer with power supply inside (note microprocessor, Alzeer, fig 2: 94). it has been held that a mere rearrangement of element without modification of the operation of the device would involve only routine skill in the art. See In re Japiske, 86 USPQ 70 (CCPA 1950).  
	Alzeer may fail to explicitly disclose a sealing module adjacent to the conveyor module and housed entirely inside the enclosure such that the conveyor module is in tandem with the sealing module, the sealing module adapted to wrap a portion of a sealing material over the objects after the objects are exposed to the sanitizing light and expel a sealed sanitized object from the enclosure, wherein the sealing module comprises: an upper sealer roll of sealing material coupled to the top shell adapted to dispose of a first portion of sealing material over an upper portion of the objects, a lower sealer roll of sealing material coupled to the bottom shell adapted to dispose of a second portion of sealing material underneath the objects, and a sealer die enclose the sanitized objects with the first and 
	However, the use of additional linked conveyors, including conveyors with linked drive systems, in a processing and packaging line was well known in the art at the time the application was effectively filed. For example, Shaoyang teaches a system to using a UV sterilization station as part of a larger system to enable the ability to clean and package foods such as red peppers (see Shaoyang, abstract, fig 1), said system comprising a sealing module (see fig 7: 4) adjacent to the conveyor module (see fig 1) 
	It is unclear if the combined teaching of Alzeer and Shaoyang discloses a lower sealer roll of sealing material to dispose a second portion of sealing material underneath the objects; a sealer die enclose the sanitized objects with the first and second portions of the sealing material so as to remove excess air between the first and second portions of the sealing material.
	However, some kind of mechanism would have been required to seal the packaged product on all sides to enable the intended operation of packaging, and the use of dual sealer rolls was very well known at the time the application was effectively filed. For example, ULMA teaches a known effective sealing system that enables flexibility for different processes (see ULMA “thermoformers” description), said system comprising a lower sealer roll of sealing material to dispose a second portion of sealing material underneath the objects (see ULMA “thermoformers”, top image); a sealer die (required for 
	The combined teaching may fail to explicitly disclose the conveyor module entirely contained in the bottom shell; sealing module housed entirely inside the enclosure; and the top shell removably coupled to a bottom shell; upper and lower sealer roll coupled to the top and bottom shell, respectively.
	However, the different device sections would need to be fixed together somehow to enable the intended operation of the system (note Alzeer, fig 2), as well as to provide the packaging sections (note Shaoyang, fig 1), and the selection of an enclosure shell that entirely contains the conveyor and sealing section, would have been obvious as a routine skill in the art to enable the intended operation the system; further, adjusting positions of the conveyor generally and/or relative a casing would have been obvious as a routine skill in the art to fit in a given assembly line and/or as a routine skill in the art to provide a plurality of serial conveyor belts. Likewise, the selection of such as a casing and/or separating out one or more removable top shell(s) for access to machinery on part/all of the top of the device would have been obvious as a routine skill in the art in assembling the components of the device; alternately, it is noted that it would also have been obvious to select manufacturing the device from upper and lower sections screwed (or otherwise non-permanently fastened) together. Finally, it is noted that the upper and lower sealer rolls of sealing materials are mounted to some upper and lower sections (required to support rolls above and below the product), and the selection of mounts in integrating the frame portions with enclosure sections, including upper and lower enclosure sections, would have been obvious as a routine skill in the art, to accommodate a given overall system. It has been held that a mere rearrangement of element without modification of the operation of the device would involve only routine skill in the art. See In re Japiske, 86 USPQ 70 (CCPA 1950); it has been held that it would have been obvious to a person having ordinary skill in the art to change the shape as a matter of design choice. See In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966). It has also been held that constructing a formerly integral structure in various elements involves only routine skill in the art. Nerwin v. Erlichman, 168 USPQ 177, 179.

Regarding claim 17, the combined teaching of Alzeer, Shaoyang, and ULMA teaches the light-emitting module includes a plurality of sanitizing light-emitting lamps situated on the top shell of the enclosure and directly above the conveyor belt of the conveyor module (see Alzeer, fig 2: 52).
	Regarding claim 18, the combined teaching of Alzeer, Shaoyang, and ULMA teaches the light-emitting module includes a plurality of sanitizing light-emitting lamps situated on the bottom shell of the enclosure and directly below an upper portion of the conveyor belt of the conveyor module (see Alzeer, fig 2: 52’’).
 	Regarding claim 19, the combined teaching of Alzeer, Shaoyang, and ULMA teaches the light-emitting module includes a plurality of sanitizing light-emitting lamps (see Alzeer, 52) situated on the top shell of the enclosure and directly above the conveyor belt of the conveyor module (see fig 2) or on the bottom shell of the enclosure and directly below the conveyor belt of the conveyor module (see 52’’).
	Regarding claim 20, the combined teaching of Alzeer, Shaoyang, and ULMA teaches the conveyor belt comprises a transparent or semi-transparent material (see Alzeer, [0035]) to allow the light produced by the sanitizing light-emitting module to hit the objects (see fig 2).
	Regarding claim 23, the combined teaching of Alzeer, Shaoyang, and ULMA may fail to explicitly disclose the inlet of the enclosure is situated on the top shell and outlet of the enclosure is situated on the bottom shell. However, as discussed above, the selection of the enclosure sections would have been obvious as a routine skill in the art, including a configuration where the inlet is on an upper shell and outlet is on a separate bottom or lower shell, particularly given the use of multiple separate stations for sterilizing and packaging (note Shaoyang, fig 1). It has been held that it would have been obvious to a person having ordinary skill in the art to change the shape as a matter of design choice. See In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966). It has also been held that constructing a formerly integral structure in various elements involves only routine skill in the art. Nerwin v. Erlichman, 168 USPQ 177, 179.
	Regarding claim 24, the combined teaching of Alzeer, Shaoyang, and ULMA teaches the conveyor belt comprises a mesh (see Alzeer, [0006]). 
	Regarding claim 26, the combined teaching of Alzeer, Shaoyang, and ULMA may fail to explicitly disclose the claimed limitations, but the differences would have been obvious for similar reasons as claim 16 above. Therefore, the combined teaching discloses the sealer die employs a heat-sealing process (see https://www.youtube.com/watch?v=ssV2V_wRNHQ around 0:40). 

Regarding claim 27, Alzeer teaches a sanitizing assembly, comprising: 
	an enclosure with an inlet and an outlet (see fig 1: 22, 24) opposite longitudinal ends of the enclosure, the enclosure including a top shell 
	a conveyor module (see 31, 34) secured to and 
	a light-emitting module (see UV LED, 52) secured to and entirely contained inside the enclosure (see fig 2), the light- emitting module comprising of a plurality of sanitizing light-emitting lamps situated on the top shell of the enclosure (see 52) and on the bottom shell of the enclosure (see 52’’), the light-emitting module adapted to disperse a sanitizing light onto the objects moved between the inlet and the outlet of the enclosure (see fig 2); and 
	
	Alzeer may fail to explicitly disclose a sealing module adjacent to the conveyor module and housed entirely inside the enclosure such that the conveyor module is in tandem with the sealing module, the sealing module adapted to wrap a portion of a sealing material over the objects after the objects are exposed to the sanitizing light and expel a sealed sanitized object from the enclosure, wherein the sealing module comprises: an upper sealer roll of sealing material coupled to the top shell adapted to dispose of a first portion of sealing material over an upper portion of the objects, a lower sealer roll of sealing material coupled to the bottom shell adapted to dispose of a second portion of sealing material underneath the objects, and a sealer die enclose the sanitized objects with the first and second portions of the sealing material so as to remove excess air between the first and second portions of the sealing material, the sealing module adapted to move the sealed sanitized objects from the conveyor belt to the outlet of the enclosure.

	It is unclear if the combined teaching of Alzeer and Shaoyang discloses a lower sealer roll of sealing material to dispose a second portion of sealing material underneath the objects; a sealer die enclose the sanitized objects with the first and second portions of the sealing material so as to remove excess air between the first and second portions of the sealing material.
	However, some kind of mechanism would have been required to seal the packaged product on all sides to enable the intended operation of packaging, and the use of dual sealer rolls was very well known at the time the application was effectively filed. For example, ULMA teaches a known effective sealing system that enables flexibility for different processes (see ULMA “thermoformers” description), said system comprising a lower sealer roll of sealing material to dispose a second portion of sealing material underneath the objects (see ULMA “thermoformers”, top image); a sealer die (required for intended operation of system) enclose the sanitized objects with the first and second portions of the sealing material so as to remove excess air between the first and second portions of the sealing material (see https://www.youtube.com/watch?v=ssV2V_wRNHQ (4 Dec 2013), vacuum sealed around 0:55). It 
	The combined teaching may fail to explicitly disclose the conveyor module entirely contained in the bottom shell; sealing module housed entirely inside the enclosure; and the top shell removably coupled to a bottom shell; upper and lower sealer roll coupled to the top and bottom shell, respectively.
	However, the different device sections would need to be fixed together somehow to enable the intended operation of the system (note Alzeer, fig 2), as well as to provide the packaging sections (note Shaoyang, fig 1), and the selection of an enclosure shell that entirely contains the conveyor and sealing section, would have been obvious as a routine skill in the art to enable the intended operation the system; further, adjusting positions of the conveyor generally and/or relative a casing would have been obvious as a routine skill in the art to fit in a given assembly line and/or as a routine skill in the art to provide a plurality of serial conveyor belts. Likewise, the selection of such as a casing and/or separating out one or more removable top shell(s) for access to machinery on part/all of the top of the device would have been obvious as a routine skill in the art in assembling the components of the device; alternately, it is noted that it would also have been obvious to select manufacturing the device from upper and lower sections screwed (or otherwise non-permanently fastened) together. Finally, it is noted that the upper and lower sealer rolls of sealing materials are mounted to some upper and lower sections (required to support rolls above and below the product), and the selection of mounts in integrating the frame portions with enclosure sections, including upper and lower enclosure sections, would have been obvious as a routine skill in the art, to accommodate a given overall system. It has been held that a mere rearrangement of element without modification of the operation of the device would involve only routine skill in the art. See In re Japiske, 86 USPQ 70 (CCPA 1950); it has been held that it would have been obvious to a person having ordinary skill in the art to change the shape as a matter of design choice. See In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966). It has also been held that constructing a formerly integral structure in various elements involves only routine skill in the art. Nerwin v. Erlichman, 168 USPQ 177, 179.

	Regarding claim 29, the combined teaching of Alzeer, Shaoyang, and ULMA teaches the conveyor belt comprises a mesh (see Alzeer, [0006]). 
Regarding claim 30, the combined teaching of Alzeer, Shaoyang, and ULMA teaches the sealer die employs a heat-sealing process (see https://www.youtube.com/watch?v=ssV2V_wRNHQ around 0:40). 
	Regarding claim 31, the combined teaching of Alzeer, Shaoyang, and ULMA teaches a first set of the plurality of sanitizing light-emitting lamps on the top shell (see Alzeer, 52) are positioned directly above the conveyor belt of the conveyor module (see fig 2); and a second set of the plurality of sanitizing light-emitting lamps on the bottom shell (see 52’’) are positioned directly below an upper portion of the conveyor belt of the conveyor module (see fig 2). 

Claim(s) 22 is/are rejected under 35 U.S.C. § 103 as being unpatentable over Alzeer, Shaoyang, and ULMA, as applied to claim 16 above, and further in view of Frohlich et al. (US 20180009609 A1) [hereinafter Frohlich].
	Regarding claim 22, the combined teaching of Alzeer, Shaoyang, and ULMA may fail to explicitly disclose the enclosure includes a latch and clasp for fastening and unfastening the top shell and the bottom shell of the enclosure. However, the use of these fasteners to hold the system closed was well known in the art at the time the application was effectively filed. For example, Frohlich teaches a system to provide modular and removable treatment sections that removably latch together (see Frohlich, [0048], latching requiring some kind of clasp to bind to) for fastening and unfastening parts of the system, which enables the ability to form a desired geometry and treatment plan (see abstract, [0004], fig 1). It would have been obvious to a person having ordinary skill in the art at the time the application was effectively filed to combine the teachings of Frohlich in the system of the combined prior art, in order to enable the intended operation of holding the components of the system together, as well as to enable the further ability to use modular processing components to more flexibly form a desired geometry and/or treatment plan, in the manner taught by Frohlich.


Claim(s) 26, 30 is/are rejected under 35 U.S.C. § 103 as being unpatentable over Alzeer, Shaoyang, and ULMA, as applied to claim 11, 16 above, and further in view of/as evidenced by https://web.archive.org/web/20170623091931/http://www.sigmaequipment.com/equipment/category/horizontal-thermoforming [hereinafter Sigma].
	Regarding claim 26, the combined teaching of Alzeer, Shaoyang, and ULMA might fail to explicitly disclose the claimed limitations, but the use of heat sealing thermoformer film was very well known in the art at the time the application was effectively filed. Sigma teaches such a heat seal film system and It would have been obvious to a person having ordinary skill in the art at the time the application was effectively filed to combine the known effective systems in the sealing die to enable the intended operation of the system. 
	Regarding claim 30, the combined teaching of Alzeer, Shaoyang, and ULMA might fail to explicitly disclose the claimed limitations, but the differences would have been obvious for similar reasons as claim 16 above. Therefore, the combined teaching discloses the sealer die employs a heat-sealing process (see Sigma). 


Claim(s) 28 is/are rejected under 35 U.S.C. § 103 as being unpatentable over Alzeer, Shaoyang, and ULMA, as applied to claim 27 above, and further in view of/as evidenced by https://www.youtube.com/watch?v=pgBK4g6dYbo.
	Regarding claim 28, the combined teaching of Alzeer, Shaoyang, and ULMA teaches a trim die (required for intended operation of trimming the packaging, see e.g. https://www.youtube.com/watch?v=ssV2V_wRNHQ) adapted to trim excess sealing material off of the sealed sanitized object (see same. See also more explicit view of the trim die of the machine at e.g. https://www.youtube.com/watch?v=pgBK4g6dYbo (27 Nov 2013) around 0:34). Alternately, it would have been obvious to a person having ordinary skill in the art at the time the application was effectively filed to combine the use of the known trim die option with the machine to enable customized packaging, in the manner taught by ULMA. 

Conclusion
	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
	A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
	Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to James Choi whose telephone number is (571) 272 – 2689. The examiner can normally be reached on 8:00 am – 5:30 pm M-T, and every other Friday.
	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Kim can be reached on (571) 272 – 2293. The fax phone number for the organization where this application or proceeding is assigned is (571) 273 – 8300.


/JAMES CHOI/Examiner, Art Unit 2881